119 N.J. 272 (1990)
574 A.2d 991
IN THE MATTER OF ROBIN E. ECHEVARRIA, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
June 12, 1990.

ORDER
This matter having been presented to the Court on the report and recommendation of the Disciplinary Review Board that ROBIN E. ECHEVARRIA of MOUNT HOLLY, who was admitted to the bar of this State in 1982, be publicly reprimanded
And the Disciplinary Review Board having based its recommendation on its opinion that absent aggravating circumstances, a private reprimand is the proper discipline in matters arising from the possession and use of a small amount of marijuana but that here, in addition to the instant offense, respondent was conditionally discharged for possession and use of marijuana in 1975, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and ROBIN E. ECHEVARRIA is publicly reprimanded; and it is further
*273 ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ROBIN E. ECHEVARRIA as an attorney at law of the State of New Jersey; and it is further
ORDERED that ROBIN E. ECHEVARRIA reimburse the Ethics Financial Committee for appropriate administrative costs.